Case: 10-31194     Document: 00511581987         Page: 1     Date Filed: 08/24/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          August 24, 2011

                                     No. 10-31194                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



NORMAN J. MANTON, JR.; SHERRIE BURAS MANTON,

                                                  Plaintiffs-Appellants
v.

RODNEY JACK STRAIN, JR.; BRIAN O’CULL; ST. TAMMANY PARISH,

                                                  Defendants-Appellees



                   Appeals from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:09-CV-339


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Plaintiffs-Appellants Norman J. Manton, Jr. (“Manton”) and Sherrie Buras
Manton (collectively “Mantons”) appeal the district court’s grant of summary
judgment for Defendants-Appellees St. Tammany Parish Sheriff Rodney Jack
Strain, Jr. (“Strain”), St. Tammany Parish Sergeant Brian O’Cull (“O’Cull”), and
St. Tammany Parish (collectively “Parish”). The district court dismissed the




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-31194       Document: 00511581987           Page: 2     Date Filed: 08/24/2011



                                        No. 10-31194

Mantons’ claims under 42 U.S.C. § 1983,1 concluding that the Mantons had
failed to raise an issue of material fact. We AFFIRM the district court.
       This case arises from the circumstances surrounding Manton’s arrest.
After an interview with a suspect in a bank fraud, a Jefferson Parish Sheriff’s
Office detective learned that Manton was also involved in the fraud. After
several additional interviews, the detective informed St. Tammany officer O’Cull
about Manton’s involvement in the scheme. O’Cull obtained a search warrant
for Manton’s home and an arrest warrant for Manton. On January 24, 2008,
Police searched Manton’s residence and found a shotgun, which violated the
terms of his state probation. The next day, St. Tammany police arrested Manton
for bank fraud and a probation violation. Police held Manton for four months
and released him when the State dropped the bank fraud charges. The Mantons
then sued the Parish under § 1983, alleging that the Parish had violated
Manton’s Fourth and Fourteenth Amendment rights with an unlawful search
and seizure.2
       We review a grant of summary judgment de novo, taking the facts in a
light most favorable to the nonmovant. QBE Ins. Corp v. Brown & Mitchell, Inc.,
591 F.3d 439, 442 (5th Cir. 2009).
       The Mantons allege that the Parish violated Manton’s Fourth and
Fourteenth Amendment rights when the Parish searched Manton’s home and
arrested Manton because the Parish lacked probable cause for valid warrants.
“A police officer seeking the issuance of a . . . warrant must present an affidavit

       1
         The Mantons have waived any appeal to the district court’s summary judgment order
regarding their §§ 1985, 1986, and 1988 and Eighth Amendment claims. Under FED. R. APP.
P. 28(a)(9)(A)-(B), failure to raise a point of error in a brief will waive that issue on appeal.
See also Alameda Films v. Authors Rights Restoration, 331 F.3d 472, 483 (5th Cir. 2003);
United States v. Martinez-Mercado, 888 F.2d 1484, 1492 (5th Cir. 1989).
       2
          In their brief, the Mantons also allege a violation of Manton’s Second Amendment
rights. We will not consider this argument, however, because the Mantons offer this claim for
the first time on appeal. See Vogel v. Veneman, 276 F.3d 729, 733 (5th Cir. 2002).

                                               2
   Case: 10-31194      Document: 00511581987     Page: 3   Date Filed: 08/24/2011



                                   No. 10-31194

containing facts sufficient to ‘provide the magistrate with a substantial basis for
determining the existence of probable cause.’” Kohler v. Englade, 470 F.3d 1104,
1109 (5th Cir. 2006) (quoting Illinois v. Gates, 462 U.S. 213, 239 (1983)). In
submitting an affidavit for a warrant, an officer may rely upon “information
provided by other officers.” Bennett v. City of Grand Prairie, Tex., 883 F.2d 400,
407 (5th Cir. 1989).
      The Mantons offer three arguments in support of their claims. First, the
Mantons argue that police did not have probable cause because the affidavits
used to obtain the warrants were based upon false information. The Mantons,
however, have failed to demonstrate that the affidavits contained false
information. Second, the Mantons argue that O’Cull lacked probable cause
because he did not have personal knowledge of the investigation’s facts. This
argument is without merit: When preparing a warrant affidavit, an officer may
rely upon information from other officers. Bennett, 883 F.2d at 407. Third, the
Mantons assert that the arrest of Manton was illegal because a Jefferson Parish
detective told O’Cull not to arrest Manton. But, even if this was true, the
Mantons fail to cite any authority that indicates this is a constitutional violation.
Therefore, the district court did not err by granting summary judgment.
      We AFFIRM the district court’s judgment.




                                         3